Citation Nr: 9931123	
Decision Date: 10/07/99    Archive Date: 11/12/99

DOCKET NO.  94-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to October 1945, 
and he died in November 1992.  The appellant is the veteran's 
widow.  This appeal arises from an October 1993 rating 
decision of the Philadelphia, Pennsylvania Regional Office 
(RO), which denied the appellant's claim for service 
connection for the cause of the veteran's death.  In April 
1996, the veteran appeared and testified at a Travel Board 
hearing which was conducted by C. W. Symanski, who is the 
member of the Board of Veterans' Appeals (Board) responsible 
for making a determination in this case.  In July 1997, the 
Board remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran died in November 1992, at age 74; the 
immediate causes of death were cardiopulmonary failure, 
chronic obstructive pulmonary disease, and atrial 
fibrillation.  An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, evaluated as 30 percent disabling, 
and residuals of a gunshot wound to the left anterior chest 
wall with record of debridement and suture affecting the 
function of the left arm, evaluated as 20 percent disabling.  

3.  The appellant's claim that the veteran's service 
connected PTSD caused his death was not accompanied by any 
medical evidence supporting that allegation.

4.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records do not show any 
complaints, clinical findings, or diagnosis of a 
cardiovascular disability or a pulmonary disability.  The 
records reflect that he sustained a gunshot wound to the left 
anterior axillary fold at the level of the fourth and fifth 
ribs.  A September 1945 separation physical examination 
indicates that the veteran's cardiovascular system and lungs 
were normal.  

On VA examinations in March 1946 and March 1948, the 
veteran's cardiovascular system was normal, and there was no 
impairment noted for the respiratory system.   

The record shows that prior to his death the veteran 
underwent a VA examination in July 1992.  The examination 
report indicates that the veteran had numerous 
hospitalizations over the years and received regular 
outpatient treatment in the psychiatric clinic.  Reportedly, 
the hospitalizations were often a result of a combination of 
physical symptoms and psychiatric disturbance, when the 
veteran was unable to stop vomiting.  The veteran had 
apparently been told that his vomiting was the result of his 
nervous condition.  He was on ulcer and heart medicines at 
the time.  He reported regular nightmares of combat 
experiences.  The diagnosis was PTSD.  The examiner commented 
that an additional diagnosis of psychophysiologic reaction, 
gastrointestinal type, could be entered as well as 
psychophysiological reaction, neuromuscular, due to the 
veteran's involuntary movements.  

In March 1993, the veteran's death certificate, dated in 
November 1992, was received.  The certificate lists the 
immediate causes of death in the following order:  
cardiopulmonary failure, chronic obstructive pulmonary 
disease, and atrial fibrillation.  The death certificate did 
not indicate any other significant conditions contributing to 
death or whether an autopsy was performed.  At the time of 
his death in November 1992, the record shows that the veteran 
was service connected for PTSD, evaluated as 30 percent 
disabling, and residuals of a gunshot wound to the left 
anterior chest wall with record of debridement and suture 
affecting the function of the left arm, evaluated as 20 
percent disabling.  

In March 1993, the appellant submitted her application for 
dependency and indemnity compensation, claiming that the 
cause of the veteran's death was due to service.  In an 
attached statement pertaining to a claim not presently at 
issue, the appellant indicated that the veteran was 
constantly shaking, had nightmares every night, and would 
wake up thinking he was still in combat.  

In July 1993, medical records dated in November 1992 from the 
Medical College Hospital, Bucks County Campus, were received.  
The emergency department records indicate that the veteran 
arrived in cardiac arrest.  It was noted that he had earlier 
complained of being unable to breathe and 911 was called.  
The ambulance arrived at his home to find him unresponsive on 
the floor.  On arrival at the emergency department, the 
veteran was apneic and there was no response to external 
pacing and further intravenous medication.  The veteran 
expired at 5:54 am.  The final diagnosis was cardiac arrest, 
probably secondary to respiratory arrest.  There was an 
indication that no autopsy was performed.  

In July 1993, medical records dated from February 1989 to 
October 1992 from Richard Koff, M.D., were received.  In 
February 1989, the veteran underwent an endoscopy; his post-
operative diagnosis was esophagitis with Barrett's changes.  
In June 1990, the veteran underwent another endoscopy; his 
post-operative diagnosis was Barrett's esophagus with 
significant esophagitis and duodenitis.  From September 1991 
to October 1991, the veteran was hospitalized with a 
complaint of abdominal pain.  He had a history of nausea, 
vomiting, and diarrhea for three days.  The discharge 
diagnoses were clostridium difficile enteritis, atrial 
fibrillation--new onset, pancytopenia, and chronic 
obstructive pulmonary disease (COPD).  In October 1992, the 
veteran was hospitalized with increased wheezing.  The 
discharge diagnoses were acute bronchitis, COPD, atrial 
fibrillation, coronary artery disease, mitral regurgitation, 
and tricuspid regurgitation.  

In August 1993, medical records dated from September 1991 to 
October 1992 from Holy Redeemer Hospital and Medical Center 
were received.  These records are duplicative of those 
received from Dr. Koff.

In August 1993, medical records dated from October 1985 to 
November 1990 from R. W. Hole, M.D., were received.  In an 
October 1985 letter, the veteran was noted as having 
recurrent dreams from seven nights a week to three to four 
times per month associated with his PTSD.  Dr. Hole indicated 
that the veteran had experienced this and other symptoms more 
or less constantly for the past 40 years and that the 
symptoms have caused him great suffering.  In a July 1986 
letter, Dr. Hole indicated that the veteran was suffering 
from a severe form of PTSD and that a trial of a certain 
medication did not prove effective in decreasing his 
nightmares, flashbacks, or periods of nausea and vomiting.  
It was noted that the nausea and vomiting related to anxiety 
had been particularly disturbing and led to the veteran's 
hospitalization several times for dehydration over the past 
18 months.  In a November 1986 letter, Dr. Hole indicated 
that the veteran's daily life continued to be dominated by 
his experiences of 40 years ago.  In a November 1990 letter, 
Dr. Hole indicated that he had treated the veteran for over 
five years in group psychotherapy for PTSD and that the 
veteran continued to experience frequent dreams of being shot 
in the chest.

By rating decision in October 1993, the RO denied service 
connection for the cause of the veteran's death.  The RO 
stated that the service medical records did not show any 
complaints, findings, or treatment for any pulmonary disorder 
and that service connection had previously been denied for 
any heart condition.  The RO added that the evidence did not 
establish that the veteran's service connected disabilities 
contributed materially or substantially to the cause of his 
death.  

In a letter received in November 1993, the appellant stated 
that the veteran had continuous nightmares that caused him to 
scream in his sleep and that he would awaken screaming and 
perspiring.  She indicated that the veteran never had a full 
night's sleep and was hospitalized each and every year since 
service.  She stated that the night the veteran died he had 
his worst nightmare and that she tried to comfort him but he 
shook and his body convulsed.  She claimed that the nightmare 
was more than his heart could withstand and that it brought 
on cardiac arrest.  

In her January 1994 notice of disagreement with the RO's 
decision, the appellant stated that the veteran died while 
having a flashback.  She stated that the veteran "suffered 
untold agonies" from his PTSD.  

In her substantive appeal received in April 1994, the 
appellant indicated that on the morning of his death she was 
awakened by the veteran's screams and gasps.  The appellant 
stated that he was having a terrible nightmare/flashback.  
She indicated that she attempted to help the veteran who was 
"gasping, perspiring, and thrashing about", and that when 
he became "lucid" he told her that he could not breathe.  
She called 911 and then tried to calm the veteran, but she 
stated that the nightmare/flashback had been so overwhelming 
that he could not calm down and his heart beat fast.  The 
appellant claimed that the veteran's heart was strained and 
he died.  She claimed that the veteran had suffered "agony" 
over 47 years as a result of his war experiences, with 
stomach ulcers, sleepless nights, lost appetite, withdrawal, 
lost hearing, vomiting, and nightmares and flashbacks nearly 
daily.  

At an April 1996 hearing at the RO before the undersigned 
Member of the Board, the appellant testified that the veteran 
had been hospitalized with various medical problems every 
year since his discharge from service; that Dr. Wagner 
informed her that the veteran's flashbacks had irritated his 
ulcers and caused problems with his heart; that the veteran's 
flashbacks she witnessed were manifested by cold sweats and 
screaming; that the night the veteran died his screaming was 
much worse than before; that Dr. Kardish had informed her 
that the veteran's heart condition was brought on by his 
service connected PTSD; that after the last period of 
hospitalization and before his death the veteran was taking 
all of his prescribed medications; that prior to his death 
the veteran's "attacks" had become more prevalent, 
sometimes occurring three or four per week; that neither Dr. 
Wagner nor Dr. Kardish had given her a statement in writing 
to the effect that the veteran's PTSD could have affected his 
heart; that on the morning of his death the veteran awoke 
screaming about 1 or 2 o'clock, and when he came out of the 
dream he told her that he had trouble breathing, prompting 
her to call 911; and that it was a matter of minutes from the 
time that he awoke from the dream to the point where he 
stopped breathing.

In July 1997, the Board remanded the case to the RO in order 
to inform the appellant of her right to complete her 
application and establish a well grounded claim for service 
connection for the cause of the veteran's death by means of 
obtaining statements from the veteran's doctors linking the 
veteran's PTSD to his cause of death.  The appellant was so 
advised by the RO in letters issued to her in July 1997, 
October 1998, and November 1998.  The appellant responded in 
October 1998, stating that the veteran "suffered cruelly" 
and that his war experiences were too much trauma for his 
nerves.  She provided information as to the names and 
addresses of the veteran's doctors in order that medical 
records may be sought.  By letters in November 1998, the RO 
requested medical records from Dr. Wagner and Dr. Kardish, 
but they did not respond to the requests.  By letter in 
November 1998, the RO notified the appellant that it had 
requested the medical evidence from the veteran's doctors.  

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  
38 U.S.C.A. § 1110.  Where a veteran served 90 days or more 
during a period of war or peacetime after December 31, 1946 
and cardiovascular disease becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    
Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the appellant has presented a well grounded claim; 
that is, a claim which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
her claim as any such additional development would be futile.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As explained 
below, the Board finds that the appellant's claim is not well 
grounded.  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the appellant has submitted medical evidence in 
the form of a death certificate indicating that the immediate 
causes of the veteran's death were cardiopulmonary failure, 
chronic obstructive pulmonary disease, and atrial 
fibrillation.  There were no other causes or contributing 
factors listed on the death certificate.  The appellant 
essentially claims that just prior to the veteran's death he 
awoke from a terrible nightmare/flashback which was so 
overwhelming that he could not be calmed, thereby bringing on 
cardiac arrest.  She maintained that two of the veteran's 
doctors informed her that the veteran's daily flashbacks had 
caused problems with his heart and that his heart condition 
was brought on by PTSD.  However, there is no acceptable 
evidence to show that either the veteran's service connected 
PTSD or residuals of a gunshot wound to the left anterior 
chest wall with record of debridement and suture affecting 
the function of the left arm was related in any way to the 
cause of death.  The appellant was informed several times of 
the need to submit such medical evidence of linkage from the 
veteran's doctors in order to well ground her claim.  
However, she has not submitted such evidence.  

Moreover, the Board finds that there is no medical record 
showing complaints, treatment, or diagnoses of a heart or 
pulmonary disorder in service, or a manifestation of 
cardiovascular disease in the one year presumptive period 
following service.  The postservice medical record does not 
show that the onset of any of the causes listed on the 
veteran's death certificate was in service, nor is there any 
medical evidence otherwise linking the diseases to service.  

Therefore, what is lacking in establishing a well grounded 
claim is medical evidence of a connection or nexus between 
the veteran's service connected disabilities and his cause of 
death.  Alternatively, a relationship between the veteran's 
cause of death and a heart or pulmonary disorder in service, 
or a manifestation of a cardiovascular disease in the one 
year presumptive period following separation from service, 
would also suffice to well ground the claim.  However, the 
record is lacking in that regard too.  The only evidence 
which would connect the cause of death to service or the 
presumptive period is the contentions of the appellant.  
However, while an individual may be able to provide accurate 
statements regarding firsthand knowledge of events or 
observations, a lay person may not offer evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (lay persons were not qualified to 
provide a "probative diagnosis" as to the cause of the 
veteran's death).  See also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (the claimant had failed to meet the initial 
burden under 38 U.S.C.A. § 5107(a) by relying on lay opinions 
as to a putative medical nexus).  Consequently, the appellant 
has not met the initial burden under 38 U.S.C.A. § 5107(a) as 
the lay evidence submitted does not cross the threshold of 
mere allegation.  Thus, the instant claim is not well 
grounded as it lacks plausibility. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

